IN THE SUPREME COURT OF PENNSYLVANIA




                                         : No. 469
IN RE: APPOINTMENTS TO CRIMINAL
                                         :
PROCEDURAL RULES COMMITTEE               : CRIMINAL PROCEDURAL RULES
                                         : DOCKET
                                         :
                                         :
                                         :
                                         :
                                         :
                                         :
                                         :



                                      ORDER


PER CURIAM


      AND NOW, this 4th day of February, 2016, the Honorable Beth A. Lazzara,

Allegheny County, and Peter Rosalsky, Esquire, Philadelphia, are hereby appointed as

members of the Criminal Procedural Rules Committee for a term of three years.



      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.